Motion by appellant for leave to appeal to the Court of Appeals from an order of this court. The order finally determines a special proceeding. Motion granted. Pursuant to statute (Civ. Prac. Act, § 589, subd. 4, par. [a]), we certify that questions of law have arisen which in our opinion ought to he reviewed by the Court of Appeals. We further certify that the said order was made solely on the law and not in the exercise of discretion. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.